DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 3/23/2021 and 3/18/2021 are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Reasons for Allowance
2.        Claims 1-16 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:  
          a. The closest references are found based on the updated search:
          Jensen et al. (US. Pub. 20100088067) disclose an apparatus comprising: an exciter circuit to apply a first pulse to a piezoelectric transducer; and a data processing system to determine the piezoelectric transducer's dynamic response to the first pulse, wherein the first pulse is to be a single positive pulse and the dynamic response is to be a wideband frequency response; wherein the exciter circuit is to apply a plurality of second pulses to the piezoelectric transducer, and the data processing system is to determine a second set of spectrum response data based on the piezoelectric transducer's dynamic response to the plurality of second pulses and further generate the evaluation output based on the first and second sets of spectrum response data; and the 
              Komine (US. Pub. 20080092675) discloses a vibrating gyroscope, comprising: a piezoelectric element serving as a driven element and a detection element; an oscillation circuit that drives the oscillation of the piezoelectric element through feedback of a drive signal to a drive terminal of the piezoelectric element serving as the driven element; a detection circuit that detects an output that is output by a detection terminal of the piezoelectric element serving as the detection element, and outputs a detection signal; a drive signal switch circuit that controls the external output of the drive signal of the oscillation circuit; and a detection signal switch circuit that controls the external output of the detection signal of the detection circuit… (see specification for more details).
         Fujimura et al. (US. Pub. 20020011804) discloses a piezoelectric transformer control method of generating an oscillation signal in accordance with a control voltage, driving a piezoelectric transformer by an AC voltage generated in accordance with the oscillation signal, detecting a load current of a load connected to an output side of said piezoelectric transformer, and controlling an oscillation frequency so as to keep the load current substantially constant, characterized by comprising the steps of: detecting an output voltage from said piezoelectric transformer; and detecting an open state or short-circuiting to ground on the output side of said 
           Harms et al. (US. Pub. 5220836) discloses a sensor containing at least one piezoelectric transducer element is operated via a common, single signal line in both possible operating modes--first, at low frequencies as a measuring element for a mechanical quantity upon utilization of the direct piezoeffect and, second, at higher frequencies as a piezoelectric resonator upon utilization of the inverse piezoeffect for electrical excitation of mechanical oscillations and of the direct piezoeffect for generating the piezoelectric reaction. A high-frequency signal that describes the resonant characteristic and a lower-frequency signal that describes the mechanical influence are generated from the measured signal on the signal line. The faultless function of the sensor together with the appertaining measuring amplifier, for example, can thus be monitored immediately during a measurement with the sensor or a simultaneous measurement of two different quantities can be undertaken ….(see specification for more details).
        b. Regarding claim 1 and similarly claim 13, taking claim 1 as an example, the cited references, alone or in combination, do not disclose nor fairly suggest:
                “A method for detecting an open circuit state failure in a piezoelectric element connection, comprising: exciting a piezoelectric element with an excitation signal, the excitation signal is a pulse train, a frequency of the pulse train is chosen such that the piezoelectric element acts as a low pass filter;….” in combination with all other elements as claimed in claim 1. 

     As to claim(s) 2-12, the claims are allowed as they further limit allowed claim 1.
     As to claim(s) 14-16, the claims are allowed as they further limit allowed claim 13.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
1/13/2021